Citation Nr: 1301901	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board acknowledges that the Veteran expressly claimed service connection for PTSD.  However, medical evidence of record reflects that he has been diagnosed with an adjustment disorder and anxiety.  As such, the Board has re-characterized the issue as entitlement to a psychiatric disorder, as shown on the title page of this decision.   See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his or her mental illness. This is reflected on the title page).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was provided with a VA examination for PTSD in October 2009.  The examiner determined that the Veteran did not meet the criteria for PTSD and diagnosed the Veteran with adjustment disorder with anxiety.  With respect to the diagnosis of an adjustment disorder, the examiner did not provide an opinion on whether it is related to the Veteran's active military service to include the verified in-service events of being medevaced out of Kuwait for chest pain and shortness of breath and that he served with four service members who were killed in a motor vehicle accident in 1998 (he did not witness the accident).  Post-service treatment records show that the Veteran is being counseled for PTSD and he had a positive PTSD screen in a July 2008 VA treatment record.  The Board notes that the examiner did not provide an explanation for why the Veteran did not meet the criteria for PTSD.  Based on the foregoing, the Board finds that an etiological opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21. Vet. App. 303, 311 (2007) (holding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a psychologist or a psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Send the claims folder to the examiner, including a copy of this remand, for review in conjunction with the examination and the examiner is requested to indicate in the examination report that the claims file was reviewed.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide opinions on the following:

a. Whether the Veteran has PTSD.  Please explain whether and how each of the diagnostic criteria is or is not satisfied.  If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  Specifically, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed in service stressors, including being medevaced out of Kuwait for chest pain and shortness of breath and the constant fear for his life and that of his fellow service-members due to possible landmines while serving in Kuwait in 1997.  

b. The examiner should also provide an opinion on whether the Veteran's current diagnosis of adjustment disorder and any other psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or greater probability) related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service and the verified in-service events of being medevaced out of Kuwait due to a medical emergency and knowing four service-members that were killed in a motor vehicle accident that he did not witness.  

The examiner should provide an explanation for all conclusions reached based on the medical and lay evidence of record.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veterans service connection claim for a psychiatric disorder to include PTSD, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


